            Case 1:17-vv-01343-UNJ Document 38 Filed 04/12/19 Page 1 of 2




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 14, 2019


* * * * * * *                   *   *    *    *   *    *
KATHLEEN PURVIS,                                       *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 17-1343V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Influenza (“Flu”) Vaccination;
AND HUMAN SERVICES,                                    *                 Guillain-Barré syndrome (“GBS”);
                                                       *                 Ruling on Entitlement.
                  Respondent.                          *
                                                       *
*    * *     *    *    *   *    *   *    *    *   *    *

Charles E. Floyd, Jr., Floyd & Floyd Attorneys at Law, Phenix City, AL, for petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for respondent.

                                        RULING ON ENTITLEMENT1

       On September 27, 2017, Kathleen Purvis (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleged that she suffered
Guillain-Barré syndrome (“GBS”) as a result of receiving an influenza (“flu”) vaccination on
October 7, 2014. Petition at Preamble (ECF No. 1).

       On November 9, 2018, respondent filed a report in accordance with Vaccine Rule
4(c), which provides:



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
Ruling will be available to anyone with access to the Internet. Before the decision is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the decision will be posted on the
court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to 34 (2012)
(“Vaccine Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. § 300aa.
           Case 1:17-vv-01343-UNJ Document 38 Filed 04/12/19 Page 2 of 2



        Medical personnel at the Division of Injury Compensation Programs, Department of
        Health and Human Services (“DICP”), have reviewed the petition and medical records
        filed in the case and determined that petitioner has satisfied the criteria set forth in the
        Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation.3 The
        evidence shows that petitioner suffered GBS following the administration of a seasonal
        flu vaccine, and that the onset occurred within the time period specified in the Table.
        There is also not a preponderance of evidence that petitioner’s condition was caused by a
        factor unrelated to the administration of the vaccine. Respondent therefore recommends
        that the court find petitioner entitled to compensation.

Respondent’s Report (ECF No. 23) at 5. Respondent adds that the scope of damages to be
awards is limited to petitioner’s GBS and its related sequelae only. Id.

       A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. § 13; Vaccine Rule 8(d). In light of respondent’s
concession and a review of the record, the undersigned finds that petitioner is entitled to
compensation. This matter shall now proceed to the damages phase.
        IT IS SO ORDERED.
                                                                      s/Thomas L. Gowen
                                                                      Thomas L. Gowen
                                                                      Special Master




3
 The final rule amending the Table to add GBS as a Table injury for flu vaccine was published on January 19, 2017
and took effect on March 21, 2017. 82 Fed. Reg. 6294 (Jan. 19, 2017) (42 C.F.R. Pt. 100).

                                                        2
